Case 8:19-cv-01889-JVS-DFM Document 19 Filed 12/20/19 Page 1 of 2 Page ID #:78



  1 TRINETTE G. KENT (State Bar No. 222020)
    3219 East Camelback Road, #588
  2 Phoenix, AZ 85018
    Telephone: (480) 247-9644
  3
    Facsimile: (480) 717-4781
  4 E-mail: tkent@lemberglaw.com

  5 Of Counsel to
    Lemberg Law, LLC
  6 43 Danbury Road
    Wilton, CT 06897
  7
    Telephone: (480) 247-9644
  8 Facsimile: (203) 653-3424

  9 Attorneys for Plaintiffs,
    Andrea and Keith Landry
 10
                            UNITED STATES DISTRICT COURT
 11
                           CENTRAL DISTRICT OF CALIFORNIA
 12
                                 SOUTHERN DIVISION
 13
 14 Andrea and Keith Landry,                  Case No.: 8:19-cv-01889-JVS-DFM
 15
                     Plaintiffs,              STIPULATION OF DISMISSAL
 16                                           WITH PREJUDICE
            vs.
 17
      Consumer Portfolio Services, Inc.,
 18

 19                  Defendant.

 20
 21

 22
 23

 24

 25                                                          STIPULATION OF DISMISSAL
                                                            Case No. 8:19-cv-01889-JVS-DFM

 26
Case 8:19-cv-01889-JVS-DFM Document 19 Filed 12/20/19 Page 2 of 2 Page ID #:79



  1                STIPULATION OF DISMISSAL WITH PREJUDICE

  2
           The Parties to the above-entitled action, through counsel undersigned and
  3 pursuant to FRCP 41(a)(1)(A)(ii), hereby stipulate that the above-captioned action is
  4 hereby dismissed in its entirety with prejudice.

  5
      DATED: December 20, 2019
  6

  7                                            By: /s/ Dhruv M. Sharma
                                               Dhruv M. Sharma
  8
                                               Attorney for Defendant, Consumer
  9                                            Portfolio Services, Inc.

 10
      DATED: December 20, 2019
 11
 12                                            By: /s/ Trinette G. Kent
                                               Trinette G. Kent
 13                                            Lemberg Law, LLC
 14                                            Attorney for Plaintiffs,
                                               Andrea and Keith Landry
 15

 16
 17

 18

 19

 20
 21

 22
 23

 24
                                             -2-                  STIPULATION OF DISMISSAL
 25                                                              Case No. 8:19-cv-01889-JVS-DFM


 26
